Citation Nr: 0425753	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  00-25 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

Entitlement to service connection for osteoarthritis of the 
lumbar spine.

Entitlement to service connection for kidney stones.

Entitlement to service connection for an undiagnosed illness 
manifested by diarrhea.

Entitlement to an increased initial rating for an undiagnosed 
disorder manifested by fatigue, weight gain, hair loss, and 
intermittent aches, currently evaluated as 20 percent 
disabling.

Entitlement to a compensable initial rating for a recurrent 
right shoulder sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from February 1990 to October 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision by the 
Department of Veterans Affairs (VA) Boise, Idaho, Regional 
Office (RO).  That decision denied service connection for 
sacroiliitis/degenerative changes, kidney stones, and a bowel 
disorder with diarrhea.  The September 2000 decision also 
granted service connection for an undiagnosed illness 
manifested by fatigue, weight gain, hair loss and 
intermittent aches, assigning an initial disability rating of 
20 percent, and granted service connection for a recurrent 
sprain of the right shoulder, assigning an initial 
noncompensable disability rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003).  Under the VCAA, VA's 
duty to notify and assist has been significantly expanded in 
the following areas.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence the claimant is to provide and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 
38 C.F.R. § 3.159(c).  To date, the veteran has not been 
issued the proper notice required by the VCAA.  The Board 
notes that the RO issued a letter regarding VA's duty under 
the VCAA in June 2001.  However, although this letter 
informed the veteran of the evidence necessary to establish 
entitlement to his claims for service connection, it did not 
inform him of evidence necessary to establish entitlement to 
increased ratings for the two service-connected disorders 
that are subjects of this appeal.  Furthermore, the Board 
notes that the veteran has not, to date been supplied with 
copies of the appropriate regulations pertaining to VA's duty 
to assist the veteran with his claims.

A June 2002 VA examination report referred to the veteran's 
complaints of recurrent diarrhea.  The VA examiner indicated 
further testing was ordered.  However, no reports associated 
with such lab testing are associated with the record.  A new 
VA examination should be conducted with all the appropriate 
studies.  Furthermore, the June 2002 VA examination report 
specifically evaluated the veteran's left shoulder.  The 
Board notes that the veteran's right shoulder is the subject 
of this appeal and a new VA examination should be conducted 
in order to determine the level of disability associated with 
his right shoulder disorder.

In addition, the Board notes that a November 2000 VA 
treatment note, referring to emergency treatment sought for 
severe back pain, indicates that the veteran referred to 
frequent injections for his back and was told to follow up 
with his private physician.  He did not specify the identity 
of the private physician.  There are no private treatment 
records associated with the claims folder, nor are there any 
indications that the RO has attempted to assist the veteran 
in obtaining them.

Finally, the Board notes that a September 2002 communication 
with the RO referred to treatment received for kidney stones 
at Eastern Idaho Regional Medical Center.  The Board notes 
that the veteran requested that his claim be considered 
without this information as he did not think such records 
referred to the etiology of his claimed disorder.  However, 
such records could assist the veteran in establishing his 
claim.  Accordingly, the Board finds that the RO should 
attempt to obtain such records.

Accordingly, the claim is REMANDED for the following:

1.  The RO should review the record and take 
any necessary action to ensure compliance 
with all VCAA notice and assistance 
requirements with regard to all the claims.  
The RO should ensure that the veteran is 
furnished proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of (a) 
the information and evidence not of record 
that is necessary to substantiate his claims, 
(b) the information and evidence that VA will 
seek to provide, and (c) the information and 
evidence that the veteran is expected to 
provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any of the 
claimed disorders.  After securing the 
necessary release, the RO should obtain 
these records.  The RO should obtain the 
treatment records from Eastern Idaho 
Regional Medical Center that are referred 
to as having documented treatment for 
kidney stones at that facility in 
addition to any other private treatment 
records identified by the veteran.  
Regardless, the RO should secure the 
veteran's current VA treatment records 
regarding the disorders currently at 
issue.

3.  The veteran should be afforded a VA 
examination appropriate to determining 
whether the veteran's claimed recurrent 
diarrhea can be attributed to a known 
diagnosis.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for review 
before the examination.  If such 
complaints are attributed to a known 
diagnosis, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that such a disorder is 
related to the veteran's service.  If 
such complaints are not attributed to a 
known clinical diagnosis, the examiner 
should specify whether the veteran's 
complaints correspond to objective 
symptoms, both in the sense of medical 
signs perceptible to a physician and 
other non-medical indicators that are 
capable of independent verification, of a 
chronic disorder.  If a chronic disorder 
is determined not to be present, the 
examiner should so state.  The examiner 
should support all opinions and 
conclusions expressed with the rationale 
for such opinions and conclusions.

4.  The veteran should be afforded a VA 
examination appropriate to determining 
the current level of disability 
associated with the veteran's right 
shoulder disorder.  Any further indicated 
special studies should be conducted.  The 
claims folder and a separate copy of this 
remand should be made available to the 
examiner for review before the 
examination.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive range of 
motion recorded in degrees of arc.  
Functional limitations due to symptoms of 
the service-connected disability should 
be thoroughly evaluated.

5.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the claims.

6.  Readjudicate the veteran's claims on 
appeal, with application of the 
appropriate laws and regulations and 
consideration of any additional 
information obtained.

7.  If the decision with respect to any 
claim currently on appeal remains adverse 
to the veteran, he should be furnished 
with a supplemental statement of the case 
(SSOC) and afforded a reasonable period of 
time within which to respond.  The SSOC 
should include citation to 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), and 3.159(a) (2003).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



